UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1207


TERESA A. RATLEDGE,

                Plaintiff - Appellant,

          v.

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

                Defendant – Appellee,

          v.

UNITED STATES OF AMERICA,

                Party-in-Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00239-CMH-TCB)


Submitted:   October 20, 2011             Decided:   October 24, 2011


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Ian Igiel, NEALON & ASSOCIATES, P.C., Alexandria, Virginia;
Howard N. Berliner, BERLINER LAW FIRM, PLLC, Washington, D.C.,
for Appellant. Brian Z. Liss, SAIC, McLean, Virginia; Robert R.
Sparks, Jr., SPARKS & CRAIG, LLP, McLean, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Teresa A. Ratledge appeals the district court’s order

granting   Defendant’s      motion    for   summary   judgment.        We   have

reviewed the record and find no reversible error.               Accordingly,

we   affirm     for   the   reasons   stated    by    the   district      court.

Ratledge v. Science Applications Int’l Corp., No. 1:10-cv-00239-

CMH-TCB (E.D. Va. filed Feb. 10, 2011; entered Feb. 11, 2011).

We   dispense    with   oral   argument     because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3